Case 1:20-cv-11352-RGS Document 4 ret 07/17/20 Page Loto
United States District Cour

FILED
IN CLERKS OFFICE

2020 JUL 17 PM 1:00

U.S. DISTRICT COURT
TA. DISTRICT OF MASS. Pe com Ki

V,

Linodla S. Spears

(Dc Com missionec

PETITION FOR WRIT OF HABEAS CORPUS WITH EMERGENCY
INJONCTIVE REUEF

Relief Reg vested

A Petitoner requests the Habeas (oort avant the followieg relict:

I. Stay the lever cout proceeding scheYubdl tir today AThIpl 2620
to Ile Pethe te / 2 x am , ay 1 Vv : ,
Fea aie undercbodt ate case file and having a Chance to adhe Ihy

2,0rder the lawer cowt to xp point counsel as li becty of two twin babies -
Cannel be ae by government insuch an unfair voceedling
3: Grant such dé ther reliet asit WIA appear this Rhone rs entitled.

1T"Jaly 2020
